Appellant was convicted of night-time burglary and assessed the lowest punishment.
Appellant has but one bill of exceptions, which is to the refusal of the court to give his special charge telling the jury the evidence was insufficient to convict, and to peremptorily acquit him. In fact, the only question in the case that can be considered is the sufficiency of the evidence to sustain the verdict.
There is with the record the stenographic report of the proceedings, and testimony taken on the trial in question and answer form, and there is no statement of facts otherwise. This statement can not be considered as a statement of facts under the uniform holding in many decisions of this court, and the statute. See Criner v. State, 71 Tex.Crim. Rep., 159 S.W. Rep., 1059, where some of the cases to this effect are collated.
However, we have read this stenographic report, and if we could consider it as a statement of facts we think it is clear that the evidence is amply sufficient to sustain the verdict.
The judgment is affirmed.
Affirmed.